Exhibit 10.1

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

(DAVID HAMAMOTO)

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), is made,
effective as of February 27, 2012, by and between Morgans Hotel Group Co., a
Delaware corporation (the “Company”), and David Hamamoto (the “Executive”).

RECITALS:

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, effective as of March 20, 2011 (the “Employment Agreement”); and

WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement to clarify the timing for grants (if any) of annual equity awards
under Section 2(b)(iv) of the Employment Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which the parties
hereto acknowledge, the Company and Executive, intending to be legally bound,
agree as follows:

1. The fourth sentence of Section 2(b)(iv) (“Equity Award”) of the Employment
Agreement is hereby amended to read in its entirety as follows:

“On or before each anniversary of the Effective Date, the Executive shall
receive an additional grant of LTIP Units valued at $675,000 as of the date of
such grant (subject to increase at the good faith discretion of the Board or the
Compensation Committee) on the same terms and conditions pursuant to which the
LTIP Units granted on the Effective Date were granted (it being understood that
the LTIP Units granted in each such grant shall vest pro-rata on a monthly basis
beginning one month after the applicable anniversary of the Effective Date so
that they will be 100% vested on next succeeding anniversary of the Effective
Date); provided, that the Company may, in lieu of making any such grant of LTIP
Units on or before any anniversary of the Effective Date, elect, in its sole
discretion, to pay an Annual Base Salary and an Annual Bonus for the year of the
Employment Period following such anniversary pursuant to Sections 2(b)(i) and
(ii) above.”

2. Amendment; Waiver. This Amendment may not be amended or modified, or any
provision hereof waived, other than by a written agreement executed by the
parties hereto or any of their respective successors and assigns.



--------------------------------------------------------------------------------

3. Governing Law. This Amendment will be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within that State.

4. Section References. Section references in this Amendment refer to sections of
the Employment Agreement.

5. Certain Capitalized Terms. All capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned to them in the
Employment Agreement.

6. Severability. If any term or other provision of this Amendment is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms and provisions of this Amendment shall
remain in full force and effect and shall in no way be effectively impaired or
invalidated.

7. Full Force and Effect. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect.

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.

SIGNATURES APPEAR ON THE NEXT PAGE.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 to Employment Agreement on and as of the date first above
written.

 

EMPLOYER:

 

MORGANS HOTEL GROUP CO.

    EXECUTIVE: By:  

/s/ Michael Gross

   

/s/ David Hamamoto

      Name: Michael Gross     David Hamamoto       Title:  Chief Executive
Oficer    

 

3